Order entered October 31, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00420-CV

              THE ESTATE OF MAYBELLENE ANDERSON, DECEASED

                         On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. PR-16-01315-2

                                         ORDER
       Before the Court is appellant’s motion to abate and request for declaratory judgment

regarding the trial court’s plenary power to conduct a hearing. We DENY the motion as moot.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE